Name: 2008/343/EC: Council Decision of 29 April 2008 amending Decision 2007/868/EC implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Decision
 Subject Matter: international affairs;  politics and public safety;  civil law
 Date Published: 2008-04-30

 30.4.2008 EN Official Journal of the European Union L 116/25 COUNCIL DECISION of 29 April 2008 amending Decision 2007/868/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (2008/343/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 20 December 2007, the Council adopted Decision 2007/868/EC (2). (2) On 25 February 2008, the Council provided to Mr Jose Maria SISON an updated statement of reasons for maintaining him on the list of persons, groups and entities subject to the restrictive measures provided for under Regulation (EC) No 2580/2001 and invited Mr SISON to present his observations thereon within one month. Mr SISON submitted observations to the Council by letter dated 24 March 2008, which the Council has considered. (3) The Council has concluded that Mr SISON has been involved in terrorist acts within the meaning of Article 1(2) and (3) of Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (3) and that decisions have been taken in respect of Mr SISON by a competent national authority within the meaning of Article 1(4) of that Common Position. The Council has also concluded that the entries for Mr SISON and for the Communist Party of the Philippines on the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be amended so as to reflect the updated statement of reasons. (4) The Council therefore considers that Mr SISON should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001, HAS DECIDED AS FOLLOWS: Article 1 In the Annex to Decision 2007/868/EC, the entry for Mr SISON, Jose Maria (a.k.a. Armando Liwanag, a.k.a. Joma), shall be replaced by the following: SISON, Jose Maria (a.k.a Armando Liwanag, a.k.a. Joma), born 8.2.1939 in Cabugao (Philippines)  person playing a leading role in the Communist Party of the Philippines , including the NPA  . Article 2 In the Annex to Decision 2007/868/EC the entry for the Communist Party of the Philippines shall be replaced by the following: Communist Party of the Philippines , including the New Peoples Army   NPA , Philippines, linked to SISON, Jose Maria (a.k.a Armando Liwanag, a.k.a. Joma, who plays a leading role in the Communist Party of the Philippines , including the NPA ). Article 3 This Decision shall take effect on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 29 April 2008. For the Council The President D. RUPEL (1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by Decision 2007/868/EC (OJ L 340, 22.12.2007, p. 100). (2) OJ L 340, 22.12.2007, p. 100. (3) OJ L 344, 28.12.2001, p. 93. Common Position as last amended by Common Position 2007/871/CFSP (OJ L 340, 22.12.2007, p. 109).